Kinkade, J.
I concur in the judgment of reversal. The written contract between the parties *214being entirely silent as to the duration of the employment, the law will write into the contract the omitted member, to-wit, that the employment was for a reasonable time, and what constitutes a reasonable time is a question of law for the court when the facts are admitted or when they are found by the jury from the evidence. It is competent for the parties to a contract of employment which is entirely silent as to' the duration of the employment to establish by evidence the facts and circumstances incident to the making of the contract, with the omitted member as stated, in order that the court may determine from the contract, and the facts associated with the making thereof, what constitutes a reasonable time.